Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Currently, claims 1-7, 11-16, 18-24  are pending in the instant application.  Claims 8-10, 17, and 25-30  have been canceled.  This action is written in response to applicant’s correspondence submitted 8/11/2021. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is FINAL. 
The rejection of claims 2-7, 25-30 under Haroldsen (2014) is withdrawn in view of the amendment to the claims.  
The rejection of claims 2-7 and 28-30 under 35 USC 112, 4th paragraph is withdrawn in view of the amendment to the claims. 
The double patenting rejection of record are withdrawn in view of the terminal disclaimer filed 8/11/2021. 
The declaration under 37 CFR 1.132 filed 08/11/2021 is insufficient to overcome the rejection of record based upon the recited one normal function NAT2 allele and two reduced function NAT2 alleles as set forth in the last Office action because:  the declaration is not commensurate in scope with the claims.  The breadth of the claims encompasses normal function NAT2 allele and reduced function NAT2 alleles and the declaration does not provide evidence 


Claims 1-7, 11-16, 18-24 are under examination.  Nucleic acid positions 282 and 341 are under examination for claims 5-7. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/128672, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 Claims 1 recite a human patient who is a carrier of two normal function NAT2 alleles or a human patient who is a carrier of two reduced function N-acetyl transferase 2 (NAT2) alleles.  The disclosure of ‘672 does not provide support for the genus of NAT2 alleles of any type of reduced function of NAT2 or normal function allele.  The original disclosure only discusses and discloses alleles associated with fast, intermediate and slow acetylation and only disclose positions 191, 282, 341, 434, 481, 590, 813, 845, and 857.   The original species of slow, intermediate, and fast acetylation alleles at position 191, 282, 341, 434, 481, 590, 813, 845, and 857 does not support for the genus of any normal function NAT2 allele or reduced function NAT2*5.  Additionally alleles in NAT2 function as rapid, intermediate and slow acetylator phenotypes, associated with higher incidence of cancer and drug toxicity, as such the original disclosure does not provide support for the genus of reduced functions of NAT2 as this can comprise many different functions in addition to the disclosed slow, intermediate and fast acetylator type.  Additionally the disclosure does not provide support for any position of alleles within NAT2 as claimed because the original disclosure teaches only 191, 282, 341, 434, 481, 590, 813, 845, and 857 alleles and the instant claims include any position that could be correlated with any unspecified reduced function.  Therefore’672 does not provide support or disclose the genus of the recited normal or reduced function NAT2 alleles.  The effective filing date of the instant claims is 9/1/2020.
Response to Arguments
The response addresses the priority by pointing to the declaration provided by Dr. David Hein on pages 6-10 of the remarks mailed 08/11/2021. The declaration by Dr. Hein and the response assert that the there is a misunderstanding by the examiner and this misunderstanding by the examiner forms the basis of the denial of priority and remaining rejections.  Specifically rd sentence on page 1.  As both the declaration and Sabbagh recite, the understanding is that a slow acetylator is reduced enzyme activity and a rapid acetylator phenotypes is associated with normal acetylation capacity, neither the declaration or Sabbagh 
	         While the examiner appreciates that Dr. Hein asserts that a skilled artisan would understand fast acetylation as the normal NAT function since the wild type NAT2*4 was known to encode an enzyme with fact acetylation function and fast acetylation function are normal function NAT2 alleles, this evidence is an assertion and Dr Hein’s opinion and is not legally persuasive.  There is no evidence in the art or provided by Dr Hein that NAT2 reduced function is equivalent to slow acetylation.  A NAT2 reduced function allele could encompass an allele that would encompass higher or lower cancer incidence, drug toxicity, bioactivation of carcinogens as these functions are also encompassed by NAT2 alleles.  There is no evidence that as of June 30, 2011 the state of the art understood that reduced function NAT2 alleles was equivalent to slow acetylation.   While the declaration points to prior art references to make the assertion that reduced function NAT2 alleles are slow acetylation function, the prior art references along with the declaration by Dr. Hein address the function in terms of acetylation with the terminology of slow and fast, specifically slow acetylation and fast acetylation.  Neither the prior art or Dr. Hein refer to normal function or reduced function NAT2 alleles.  The breadth of the claim 
                Additionally while Dr. Hein asserts ‘672 provides support for NAT2*4 is wild type and NAT2*5, NAT2*6, NAT2*7 are slow alleles and reference to fast allele and slow alleles is consistent with standard practice of referring to NAT2 alleles by acetylation function.  This has been thoroughly reviewed but not found persuasive.  The claims are not limited to acetylation function, slow acetylation or fast acetylation.  The claims encompass any normal and any reduced function NAT2 allele which can encompass slow or fast acetylation alleles along with alleles that function to bioactive carcinogens, incidence of cancer or drug toxicity which is not disclosed in ‘672, regardless of their acetylation status.   While Dr. Hein asserts that slow acetylation was understood to be a reduced function as compared to fast acetylation function by the reference NAT2*4 allele and assert that slow allele disclosed in the application are reduced function alleles and one would understand that ‘672 provides support for reduced function alleles, this is an opinion and is further referenced with regard to acetylation function and there is no evidence that at the time of filing the terminology reduced function NAT2 alleles encompasses only slow acetylation and normal function NAT2 allele encompasses only fast acetylation.  For example the function of NAT2 alleles encompasses more than merely acetylation as addressed by Sabbagh (cited by Dr. Hein).  Sabbagh teaches NAT2 gene plays a crucial role in metabolism of xenobiotics and exogenous chemical present in diet, cigarette smoke and environment.  While the NAT2 polymorphisms give rise to wide interindividual variation in N-acetylation capacity the terminology reduced function is not synomous with slow acetylation.  Walraven demonstrate that the ability to distinguish among multiple acetylator phenotypes is complex and a function of the sensitivity and specificity of the phenotyping 
	      The  entire instant disclosure is directed to determining slow, intermediate, or fast acetylation by genotyping or functional analysis of NAT2, the specification does not disclosure subjects having normal or reduced function NAT2 alleles but does disclose subjects with fast or slow acetylation alleles.  The claims are not limited to acetylation and encompass many different functions of NAT2 alleles. For example reduced function NAT2 allele could encompass an allele that is able to bioactive a carcinogen which is not encompassed by ‘672.  While this function may be dependent on the acetylation status as asserted by Dr Hein, the claim does not require acetylation status but any function and ‘672 does not provide support for normal or reduced function.    The response further asserts and points to paragraph 47-50 of the declaration that the different functions of reduced function alleles are not actually distinct functions of NAT2 and instead reflect the effects of acetylation by NAT2 and while Dr. Hein asserts that the examiner interpretation of NAT2 alleles is scientifically erroneous and provides no basis for arguing lack of support in ‘672 this assertion is an opinion and Dr. Hein provides no factual evidence that slow acetylator NAT2  alleles were known in the art as reduced function NAT2 allele and fast acetylator NAT2 alleles were known as normal function NAT2 allele.  While the declaration attempts to point to prior art references either published by himself or others, none of these 


Improper Markush

Claim 6 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single 
The Markush grouping of mutations at one or more nucleic acid positions of NAT2 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
            The recited alternative species in the group set forth here do not share a single structural similarity, as each mutation is itself located in a separate region of the genome and has its own structure.  The nature of mutations and NAT2 alleles is that they are different within a population.  The flanking nucleotides surrounding each polymorphic location have a unique sequence relative to the others- they are not structurally the same when you consider the sequence required to identify one particular polymorphic position relative to another polymorphic position.  The mutations and normal and reduced function alleles recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide alteration that occurs at a different location within the NAT2 gene.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated reduced NAT2 function.  For example, the allele of a C and T at position 282 has a distinct chemical structure as compared to, for example, allele of an A at 590 since the variant position can only be understood within the context of the surrounding nucleotides, which are structurally dissimilar.  Accordingly, while the different mutations are asserted to have the property of being indicative of reduced function allele or normal function allele of NAT2, they do not share a 
            Following this analysis, the claims are rejected as containing an improper Markush grouping.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Response to Arguments
The response traverses the rejection on pages 10-12 of the remarks mailed 08/11/2021.  The response asserts that the improper markush rejection, the Examiner incorrectly views the claims as being directed to individual positions in the NAT2 gene rather than properly recognizing that the claims are directed to completely copies of the NAT2 gene.  Again, while the examiner appreciates that the response believes there is a misunderstanding, the improper markush rejection was directed to individual positions in the NAT2 gene as each of the mutations listed within the claim are directed to individual mutations with the NAT2 gene.  Specifically claim 3 requires the NAT2 allele comprises one or more of the following mutations 
Dr. Hein and the response asserts that Zang was mistakenly relied upon and asserts that
the comments in Zang have no bearing on one’s understanding of reduced function NAT2 alleles.  It is noted that Zang was cited to demonstrate that not all mutations within the NAT2 gene result in the same function, for example slow acetylation.  Zang was cited to demonstrate that the presence of a mutation in NAT2 allele will not necessarily result in the same reduced function and as such not all mutations recited within the claim have the same function.  The response further asserts there is no search or examination burden associated with the claimed reduced function alleles and mutations in reduced function alleles are appropriately recited in the Markush group based on the common structure of the NAT2 gene and the common function of the enzyme encoded by the alleles. While the examiner acknowledges that a reduced function NAT2 allele can contain C481T the question is not whether a reduced function NAT2 allele can contain a mutation but whether the mutations recited within the claim are a proper markush group.   The criteria for an improper Markush rejection is  not a search burden but whether the 


Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-16, 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 (a) Claims 1 “administering a total daily dose...to a human patient who is a carrier of at least one normal function NAT2 allele… human patient who is a carrier of two reduced function N-acetyl transferase 2 (NAT2) alleles”.  The recitation of one normal function NAT2 allele and two reduced function NAT2 alleles renders the claim vague and indefinite.   It is unclear what constitutes reduced function, it is unclear what the recited function is and what the reduced 

Response to Arguments
The response traverses the rejection on page 12-14 of the remarks mailed 08/11/2021.  The response asserts that the for the reasons discussed by Dr. Hein and detailed in the remarks a skilled person would have a clear understanding which NAT2 alleles are reduced function alleles.  The declaration and response has been thoroughly considered however the legal standard requires definiteness of claim language to ensure that the scope of the claim is clear so the public is informed of the boundaries of what constitutes infringement.  Definite claims precisely inform persons skilled in the art of the boundaries of the protected subject matter however the instant claims are indefinite and the scope of the claim is not clear because the claims recite reduced function NAT2 allele and metes and bounds of the reduced function is unclear.  While Dr. Hein argue that reduced acetylation NAT2 allele function is slow acetylation this does not provide evidence or support that the claim is limited slow acetylation and the recitation of reduced function NAT2 allele which encompasses any reduced function renders the claim indefinite for the reasons addressed in the remarks above.  The boundaries of the claim are not defined in the specification nor clear in the rejected claims due to the recitation of reduced function or normal function.  If the claims were amended to recite slow acetylation or fast acetylation the boundaries of the claim would be definite and the rejection would be withdrawn, however the breadth of reduced function and normal function renders the claim indefinite.  While the response asserts 
The response further asserts that as explained by Dr. Hein reduced function alleles were clearly known and understood as of June 30, 2011 and a person of ordinary skill in the art would have clearly understood the scope of the present claims.  The response asserts that NAT2 genotyping assays were also well known as of June 30, 2011 and these assays could identify with nearly perfect accuracy whether an individual had a NAT2 genotype of two normal function NAT2 alleles.  The claims are not directed to two normal function NAT2 allele.  Additionally the claims are not limited to genotyping NAT2 and then administering specific amounts of 3,4-DAP to the subject with a specific genotype.  The claims are broadly drawn to administering amounts of 3,4-DAP to a human patient having two reduced function NAT2 alleles, the claims are not limited to genotyping NAT2 or determining NAT2 genotype, the claims merely require that the subject has a reduced function NAT2 alleles and therefore the response with regard to genotyping assays is not relevant.  The metes and bounds of the claim are not definite and the claim is indefinite as it is unclear when or how this limitation was performed and how it limits the claimed process step of administering 3,4-DAP and one of ordinary skill in the art would not be apprised of infringing on the claimed method.  For these reasons and reasons of record the metes and bound of the pending claim are indefinite. 


Claim Rejections - 35 USC § 112-Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-16, 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed methods are drawn to methods of treating a human patient diagnosed with Lambert-Eaton myasthenic syndrome comprising administering 3,4-DAP to a human patient based on the patient’s N-acetyl transferase 2 acetylation status.  The claims recite wherein the patients NAT2 acetylation status is determined from the patients NAT2 genotype for a NAT2 allele *5, *6, *7, or *14 SNP who is a carrier of one normal function or two reduced function NAT2 alleles.  Dependent claims require wherein the two reduced function NAT2 alleles each comprise one or more of 282T and/or 341C mutation.  The claims encompass any genotype of 
In analyzing whether the written description  requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The specification does not teach what is encompassed by normal or reduced function allele and what the function of NAT2 is that is reduced or normal.  The art teaches that NAT2 has different functions, fast, intermediate and slow acetylation which varies depending on substrate along with association of cancer and drug toxicity (see Zang, 2008).  The specification teaches alleles of NAT2 encompass  slow, intermediate, and fast acetylation and teaches that two fast alleles encompass fast acteylator, one fast and one slow allele are intermediate acetylators but a subcategory of fast acetylator and two slow alleles encompass slow acetylation but the specification does not teach which of these categories are encompassed by reduced function and which alleles are reduced function alleles.  While the specification discloses acetylation status of two positions within NAT2 the specification does not teach that these alleles are reduced 
In the instant case, the specification provides only the alleles of T341C and C282T with slow and fast acetylator status. The specification does not provide any characteristics that would allow one to identify any particular alleles that are any unspecified reduced functional alleles or normal function alleles of NAT2 and how this relates to acetylation status and how to identify a patient based on acetylation status for administering 3,4-DAP.  Although the specification discloses 9 positions within NAT2 and discloses 4 specific alleles within NAT2 for slow and fast acetylation, the specification does not define or teach which of these alleles would be considered 
Therefore the genus is drawn to a large number of potential position at any location within NAT2 and results in any unspecified reduced function relative to any unspecified other function, when the claims are analyzed in light of the specification, the instant claims encompass having an enormous and wide variety of allelic variants with the functionality of any reduced function NAT2 allele.  Nucleic acids and phenotypes of such a large genus have not been adequately described by the instant specification.
In analyzing whether the written description is met for genus claim, it is first determined whether a representative number of species have been described by their complete structure.  The instant specification provides a listing of 4 SNPs within NAT2, however while the specification 
Herein, no common element or attributes distinguish the polymorphic sites of the genus.  No structural limitations or requirements which provide guidance on the identification of sequences which meet these functional limitations of reduced function NAT2 alleles are provided. The prior art teaches 88 alleles in NAT2 gene.  McDonagh teaches that the phenotype associated with a particular allele may be specific to particular drugs and that designated phenotypes of NAT2 alleles are not always consistent in all studies (see pg. 415, 2nd column) (Pharmacogenetics and Genomics, 2014, vol 24, pp 409-425).  McDonagh further teaches that particular alleles in NAT2 are present in several slow and rapid alleles but does not seem to affect acetylation activity when present alone.  Therefore prior art demonstrates the large genus of alleles and the unpredictability of each allele being classified with acetylation status and for a function, such as reduced function and the specification does not describe the function or critical structure necessary for any unspecified function or NAT2 acetylation status as this varies depending on population and variants present, as taught by McDonogh.  Though there is a teaching generically in the art concerning determining alleles in NAT2, it does not provide any indication of which alleles will result in predictive acetylation status, classified as reduced function or normal function.
As the specification does not disclose a representative number of alleles or genotypes of NAT2 that predictably determine acetylation status,  reduced function allele, or normal function allele, one of skill in the art would conclude that applicants were not in possession of the claimed 
Thus having considered the breadth of the claims and the provisions in the specification it is concluded that the specification does not provide adequate written description for the claims. 
Response to Arguments
The response traverses the rejection on pages 15-17 of the remarks mailed 08/11/2021.  The response asserts this rejection is based on an incorrect understanding of NAT2 alleles and points to paragraphs 62-71 of the declaration.  Paragraphs 62-71 of the declaration point to earlier portions of the declaration with regard to priority traversal.  These traversals have been previously considered and are addressed in the response to argument section under priority in this office action. 
The response and declaration address the publication of Zang and assert that this has no bearing on one’s understanding of reduced function NAT2 allele.  The declaration asserts that C481T SNP is often present in combination with other SNPs in reduced function NAT2 alleles.  The declaration points to Walvern, table 1 showing reduced function alleles such as those of the NAT2*5 cluster that contain C481T and thus one would have understood that reduced function NAT2 alleles can contain C481T.  This response has been reviewed but not found persuasive.  The question is not one’s understanding of reduced function NAT2 allele but if the genus of reduced function NAT2 alleles is described in the disclosure.  The legal requirement is a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures that full set forth the 
The response addresses McDonagh and assert that the discussion of drug specificity and designated phenotypes refers to substrate variability observed with NAT2*7 alleles.  While the declaration and remarks address this with regard to NAT2*7 alleles, the teaching of McDonagh is not directed to the variability of solely NAT2*7, specifically McDonagh states that within the slow acetylator genotype group there is heterogeneity in phenotype due to variation in enzyme activity conferred by different alleles which may affect the ability to detect significant associations (see pg. 415, 1st paragraph) of which none of the references cited are directed to Zang or NAT2*7.   The specification does not describe the genus of normal function or reduced function NAT2 alleles.  The specification does not describe which SNPs are required for NAT2 alleles to be classified as normal or reduced function NAT2 alleles.  For example, McDonagh, of which Dr. Hein is an author, (2014) teaches SNPs within NAT2 gene can affect NAT2 function by resulting in reduced enzyme stability, altered affinity for substrate, or a protein that is targeted for proteasome degradation, which encompasses different functions.  Additionally it is taught that NAT2 genotypes are grouped into three different phenotypes: slow acetylator, fast acetylator and intermediate acetylator.  As of 2014, McDonagh teaches that some papers simply report rapid acetylators as any genotype containing NAT2*4 and slow acetylators as any non-carrier of NAT2*4 and McDonagh further teaches that rapid alleles in addition to NAT2*4 have been 
The declaration addressed Zang and McDonagh with regard to C481T as showing a reduced function allele  in NAT2*5 cluster and that one would have understood that reduced function NAT2 alleles can contain C481T (para 54).  The declaration further addressed that Zang states NAT2*7 is among SNPs that reduced catalytic activity and consistent with slow acetylator phenotype.  This declaration asserts that the characterization of the acetylation capabilities are in relation to the reference NAT2*4 and there was a clear understanding as of June  30, 2011 (see para 56-57).  This has been reviewed but not found persuasive as McDonagh addressed that as of 2014 publication  some papers simply report rapid acetylators as any genotype containing NAT2*4 and slow acetylators as any non-carrier of NAT2*4 but rapid alleles in addition to 

Claim Rejections - 35 USC § 112- Enablement

Claims 1-7, 11-16, 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a human patient diagnosed with Lambert-Eaton myasthenic syndrome (LEMS) in need of treatment thereof comprising obtaining a sample from the patient, determining the presence of mutations at position 282 and 341 of NAT2 of the subject in the sample, detecting C282T , does not reasonably provide enablement for the claims as written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Nature of the invention and breadth of the claims
            The claimed methods are treating a patient diagnosed with LEMS by administering a dose of 3,4-DAP based on patients NAT2 acetylation status.  The claims recite wherein the patient who is a carrier of at least one normal function NAT2 allele or a patient who is a carrier of two reduced function NAT2 alleles NAT2*5, NAT2*6, NAT2*7 or NAT2*14 allele.  The claims further recite the two reduced function alleles comprise a mutation at one or more of 282 or 341, consistent with the election.  
            The claims thus require knowledge of identifying NAT2 acetylation status and treating based on the status.  
Direction provided by the specification and working example
            The instant specification provides an example wherein samples from human subjects were analyzed to determine polymorphisms in the NAT2 gene and determine slow or fast acetylator status of caffeine metabolism. Table 5 demonstrates 12 subjects with phenotype and genotype status of fast or slow acetylators based on caffeine metabolites. While table 5 relates genotypes at position 282 and 341 with acetylation, the specification does not disclose any other genotypes with acetylation status.  While the position of 282 and 341 recite acetylation status, the specification does not provide guidance that fast, intermediate or slow acetylation is 
While the specification teaches acetylation status of caffeine metabolism and genotyping, the specification does not teach administering ,34-DAP based on any acetylation status by any methodology.  The prior art demonstrates the unpredictability of determining acetylation status in a subject, as addressed below.  There is no analysis of treating a representative number of patients who are a carrier of any number reduced function NAT2 alleles or normal function NAT2 alleles.  While the specification demonstrates subjects with acetylator status based on the position of 282 and 341 this does not provide guidance on determining acetylator status of any 
State of the art, level of skill in the art, and level of unpredictability
The specification states determining genotypes and phenotypes of NAT polymorphism is correlated with 3,4-DAP acetylator status.  The art of determining a genotype and phenotype of NAT2 polymorphisms is highly unpredictable. 
Knowledge that a polymorphism exists does not allow one to conclude that the polymorphism is associated with a phenotype, such as reduced function of NAT2.  Additionally the knowledge that a polymorphism is associated with one phenotype, for example, acetylator status of caffeine metabolism does not allow one to conclude which if any additional phenotypes, such as other 3,4-DAP acetylator status will also be associated with the presence of a polymorphism or combination of polymorphisms.  While the specification teaches that 191A, 481T, 590A, and 857A are slow acetylators, the prior art demonstrates the unpredictability of 
Mcdonagh (2014, cited on IDS) teaches there are 88 NAT2 alleles to date and NAT2 has a high frequency of functional variation among different population.  McDonagh teaches that phenotype association with a particular variant or allele may be specific to particular drugs and designated phenotypes are not always consistent in all studies (see pg. 415, 2nd column).  McDonagh further teaches that genotyping other position is required in NAT2 and numerous studies contradict the association of drug response (see pharmacogenomics).  McDonagh demonstrates the unpredictability of determining which alleles of NAT2 result in acetylation status as McDonagh teaches different substrates affect function and the presence of different SNPs at different positions affect the function of NAT2. McDonagh demonstrate that a patient can be carrier of a slow acetylator allele for one substrate but not for another substrate.  McDonagh teaches that one location of an allele may indicate reduced function but the presence of a second allele that is not reduced function will counter the reduced function, for example for slow acetylators.  Furthermore the specification demonstrates this with 
Thakkar (CPT Pharmacometrics Syst. Pharmacol., 2017, 6, 625-634) teaches administering 3,4-DAP to LEMS patients and teaches the largest number of patients with LEM studied to date (49 patients).  Thakkar teaches that genotype status was tested but not found to be significant covariates in the population.  Thakkar states that further studies are required to investigate the association of 3,4-DAP and NAT2 genotype status (see pg. 632-633).  Therefore Thakkar demonstrate the unpredictability of administering a specified dosage of 3,4-DAP to patients who are carriers of reduced function, normal function NAT2.  The prior art demonstrates the unpredictability in determining a patient who is a carrier of two reduced function alleles of NAT2 for treatment with 3,4-DAP. 

            Quantity of experimentation required
            A large and prohibitive amount of experimentation would be required to make and use the claimed invention.  Given that the claims generically encompass treating based upon any NAT2 acetylator status, which encompasses any genotype of a patient who is a carrier of any reduced function NAT2 allele or normal function allele, one would have to perform large case: control studies, and validation of any results, to determine which alleles are reduced function of any unspecified function of NAT2 which alleles are normal function alleles and which are predictably associated with acetylator status for 3,4-DAP substrate and may be reliably and robustly associated with specific treatment and dosage of 3,4-DAP.   
Conclusion
            Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, and the particular guidance in the specification including the examples, it is the conclusion that an undue amount of experimentation would be required to make and use the invention as claimed.
Response to Arguments
The response traverses the rejection on pages 17-19 of the response mailed 08/11/2021.  The response asserts that Dr. Hein confirms that reduced function NAT2 alleles were well known and ‘261 application discloses such alleles in its claimed methods.  As addressed in the response to arguments throughout this office action reduced function NAT2 alleles were not well known, for the reasons of record and as of 2014 even a slow or fast acetylator NAT2 allele was not well known, as addressed by McDonagh (2014).   The response continues to assert that the Examiner’s arguments are based on misunderstanding of NAT2 alleles and addresses the clear typographical error in the enablement rejection in which the examiner stated a patient with one fast NAT2 allele and two slow NAT2 allele.  It is noted that the “two” was a typographical error and in reading the context of the rejection, it was clear that the examiner had an understanding that a patient is carrier of only two alleles, and in the instant case the question arises how to characterize a subject that is a carrier of one fast allele and one slow allele would this patient be a patient that has two reduced function alleles with regard to the guidance provided in the instant specification.  This does not represent a misunderstanding of subject matter.  
The response address that Dr. Hein discusses that as of June 30, 2011 genotyping assaying were known for determining NAT2 alleles and their inferred phenotypes with almost 
  The response asserts that Dr. Hein is the author of Zang, McDonagh and Hein 2009 and disagrees with Examiners assessment of their teaching and points to paragraph 73, 76-78 of the 
The response asserts that Dr. Hein disagrees with characterization of Hein 2009 publication and asserts that the Hein indicates that slow acetylator phenotypes encompass varying levels of reduced acetylation function.  One would understood that underlying NAT2 genotype encoding any reduced acetylation function is a combination of two reduced function NAT2 alleles.  The declaration asserts that the characterization of NAT2 allele as reduced function is based on whether the enzyme has a reduced acetylation function as compared to the function encoded by the reference NAT2*4 allele regardless of the level of reduction.  This response has been reviewed but not found persuasive.  Neither the art nor the specification define reduced function allele as a NAT2 allele that is reduced as compared to the function of NAT2*4 allele  or define normal function NAT2 allele.  Even arguendo this was well known in the art and understood that any NAT2 allele other 
The response and declaration address Thakkar and the declaration asserts that Thakkar states the genotype status was available for a limited number of patients 11/49 and this may explain the lack of an association in this study.  The declaration asserts that failure to observe an association may be due to limited number of patients (see para 78-79).  The declaration further address that the FDA recognizes an interaction between NAT2 acetylation function and 3,4-DAP.  This response has been thoroughly reviewed but not found persuasive.  Thakkar limited number of patients, 11 is similar in sample size to the present application number of patients, 12 as such if Thakkar failure to observe an association is due to limited number of patients then the same would hold true for the instant specification as the sample size genotypes at only two positions was 12 patients, as such one cannot extrapolate that the teachings in the instant specification would provide enablement for any reduced function NAT2 allele. Thakkar even 


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634